HUGHES, J.,
dissenting.
hi respectfully dissent. The Constitution provides for trial by jury. Subsequent jurisprudence holds a defendant may waive a jury and be tried by a judge. Either way, a criminal defendant has a constitutional right to a trial. There is no rational basis here to restrict this right. Bench trials are quicker and more economical and are less burdensome to court per*736sonnel and our citizens. What is the point in a law that tends to guide criminal defendants into jury trials?